Citation Nr: 1708822	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-26 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to February 1981, from May 1981 to May 1984, and from August 1989 to July 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This case was previously before the Board in November 2014, at which time the Board found that the Veteran was entitled to an initial rating of 30 percent for migraine headaches.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued a Memorandum Decision in which it set aside the Board's November 2014 decision and remanded the case for further proceedings consistent with its Memorandum Decision.

The Veteran testified before the undersigned in August 2014.  A copy of the transcript is of record.  


FINDING OF FACT

For the period on appeal, the Veteran's migraines have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for the Veteran's migraines have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2016).  

2.  The criteria for an extraschedular rating in excess of 50 percent for service-connected headaches have not been met.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.10 (2016).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The award of an extraschedular disability rating is the result of a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to compare the level of severity and symptomatology of the appellant's disability with the established criteria in the rating schedule.  If these criteria "reasonably describe the claimant's disability level and symptomatology" then the regular schedular rating system is adequate and extraschedular referral is not warranted.

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun at 115-116.  The Board cannot adjudicate entitlement to an extraschedular rating in the first instance. Rather, when those two elements are met (exceptional disability picture and marked interference with employment or frequent hospitalization), the appeal must be referred to the VA Under Secretary for Benefits or the Director of VA Compensation and Pension Service for initial consideration of the assignment of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Migraine Headaches

The Veteran's migraines are currently evaluated as 30 percent disabling under Diagnostic Code 8100.

Under Diagnostic Code 8100 a higher evaluation of 50 percent (the schedular maximum) is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define 'prostrating;' nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of which is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 'prostration' is defined as 'utter physical exhaustion or helplessness.'  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 'prostration' is defined as 'extreme exhaustion or powerlessness.'

A review of the Veteran's post-service treatment records shows that the Veteran has received frequent treatment for migraines since his separation from active duty service.  He has been prescribed several different medications as he has reported that certain medications have no effect on his headaches.  His headaches are often accompanied by sensitivity to light and noise, and may last for 12 to 24 hours two times per month.  The Veteran has reported that the headaches are worse with activity, and they make it difficult for the Veteran to perform daily functions.

A February 2010 VA Examination report noted that the Veteran has migraine headaches on a daily basis and incapacitating headaches approximately two times per month.  The Veteran reported that the incapacitating headaches are throbbing, and are associated with sensitivity to light and sound, as well as nausea and vomiting.  The Veteran reported that the headaches are worse with activity, and are relieved by lying down in a dark, quiet room.  The report notes that the Veteran missed four days of work in the last year due to incapacitating migraine headaches.  

The Veteran's spouse submitted a statement in October 2014 in which she reported that the Veteran must stay home from work when his headaches are bad, close the shades, and turn everything off in the house that makes noise.  The Veteran's spouse reported that this was happening two to three times per month, but has become more frequent.

The Veteran's work supervisor submitted a statement in October 2014 in which he reported that the Veteran missed over seven days of work due to migraine headaches, and that he has left work due to migraine headaches on several different occasions.  When the Veteran stays at work with a headache, the Veteran turns the lights off and sometimes closes the door to his office.    

The Veteran testified that he has headaches every day, and that he misses work due to his headaches at least once per month, and sometimes more.  He testified that the headaches are accompanied by blurred vision, nausea, and sometimes dizziness.  The Veteran testified that if he stays at work with a headache, he has to close his office door, turn off the lights and the computer, get a cold pack, and lie back.  

Given the evidence above, the Board finds that the Veteran has frequent, severe migraines that are productive of severe economic inadaptability.  Giving the Veteran the benefit of the doubt, the Board finds that the schedular maximum of 50 percent evaluation is warranted.

Extraschedular Consideration

In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

In this case, the Board finds that the symptomatology and impairment caused by the Veteran's headaches are specifically contemplated by the schedular rating criteria.  The schedular rating criteria for migraines specifically provide for disability ratings based on prostrating attacks characteristic of migraines.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disability is manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed Cir. 2009). 

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  While the Veteran clearly has problems with this disability, this is the basis for the current findings.  If he did not have a problem, there would be no basis for a compensable evaluation, let alone the grant to 50%.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for migraine headaches, he has not submitted evidence of unemployability, or claimed to be unemployable.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran's claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.

The Veteran was afforded VA examinations in January 2008 and February 2010.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's migraine headaches since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Discussion of the Veteran's August 2014 BVA hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).   

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

An initial evaluation of 50 percent for migraines is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


